This cause is pending before the court upon the filing of a report by the Board of Professional Conduct.
On February 16, 2017, in 2017-0037, In re Resignation of Mackin, this court accepted respondent’s resignation from the practice of law with disciplinary action pending.
Therefore, it is ordered by the court that 2016-1148 is dismissed.
It is further ordered that respondent be taxed the costs of these proceedings in the amount of $2,619.02, which costs shall be payable to this court by cashier’s check or money order on or before 90 days from the date of this order. It is further ordered that if these costs are not paid in full on or before 90 days from the date of this order, interest at the rate of 10 percent per annum shall accrue as of 90 days from the date of this order and the matter may be referred to the attorney general for collection. It is further ordered that respondent is liable for all collection costs pursuant to R.C. 131.02 if the debt is certified to the attorney general for collection.